Title: Notes on Conversations with John Adams and George Washington, [after 13 October 1797]
From: Jefferson, Thomas
To: 


                    
                        [after 13 Oct. 1797]
                    
                    Under date of May 10. 1797. ante is a memorandum to note in due time Mr. Adams’s free conversation with me Mar. 3. 1797. at Mr. Madison’s. It was as follows.
                    Mar. 2. 1797. I arrived at Philada. to qualify as V.P. and called instantly on Mr. Adams who lodged at Francis’s in 4th. street. The next morning he returned my visit at Mr. Madison’s where I lodged. He found me alone in my room, and, shutting the door himself, he said he was glad to find me alone for that he wished a free conversation with me. He entered immediately on an explanation of the situation of our affairs with France, and the danger  of a rupture with that nation a rupture which would convulse the attachments of this country. That he was impressed with the necessity of an immediate mission to the Directory; that it would have been the first wish of his heart to have got me to go there, but that he supposed it was out of the question, as it did not seem justifiable for him to send away the person destined to take his place in case of accident to himself, nor decent to remove from competition one who was a rival in the public favor. That he had therefore concluded to send a mission which by it’s dignity should satisfy France, and by it’s selection from the three great divisions of the Continent should satisfy all parts of the US. In short that he had determined to join Gerry and Madison to Pinckney, and he wished me to consult Mr. Madison for him. I told him that as to myself I concurred in the opinion of the impropriety of my leaving the post assigned me, and that my inclinations moreover would never permit me to cross the Atlantic again: that I would as he desired consult Mr. Madison, but I feared it was desperate, as he had refused that mission on my leaving it in Genl. Washington’s time, tho’ it was kept open a twelvemonth for him. He said that if Mr. Madison should refuse, he would still appoint him and leave the responsibility on him.—I consulted Mr. Madison who declined as I expected. I think it was on Monday the 6th. of March, Mr. Adams and myself met at dinner at Genl. Washington’s, and we happened in the evening to rise from table and come away together. As soon as we got into the street I told him the event of my negociation with Mr. Madison. He immediately said that on consultation some objections to that nomination had been raised which he had not contemplated, and was going on with excuses which evidently embarrassed him, when we came to 5th. street where our road separated, his being down Market street, mine off along 5th. and we took leave: and he never after that said one word to me on the subject, or ever consulted me as to any measures of the government. The opinion I formed at the time on this transaction was that Mr. A. in the first moments of the enthusiasm of the occasion (his inauguration) forgot party sentiments, and as he never acted on any system, but was always governed by the feeling of the moment, he thought for a moment to steer impartially between the parties; that Monday the 6th. of Mar. being the first time he had met his cabinet, on expressing ideas of this kind he had been at once diverted from them, and returned to his former party views.
                    
                    
                    A note under same date of May 10. The reason Genl. Washington assigned to me for having called such a body of Militia to the siege of Yorktown was, that by doubling with our own forces, the numbers of our French auxiliaries, the honour might more indisputably result to us.
                